                                                                    r
                                                                                                       :                                                             <' a
                                                                        "Z      \/^
                                                                                          0   3-       !   I- iS •"                                   tr u-^             , ^       ks
                                                                                                                                                                               <
                                                                                          1^ ^^    2       b; cs    -
                                                                                                                                                                60
                                                                                                                                                                     e?
                                                                                                                                                                                   d
                                                                                                                                                                                   4
                                                                                                                                                                ^ t 0
                                                               IN CLERKS OFFICE           I
                                                                                                           5 a                   .                                                 4
                                                               2020JUL§ fl^ihSl*          ^
                                                                                          S -2 S
                                                                                                   n.
                                                                                                                                                       y ^ ^
                                                                                                                                                           ^
                                                                                                                                                                     ^ ii
                                                                                                                                                                4. ^ ^
                                                                                          < J      dT                                                 'J! i3^ d2
Case 1:20-cv-11368-FDS Document 1 Filed 07/20/20 Page 1 of 2




                                                                U.S. DISTRICT                                                                                                      o
                                                                 DISTRIOrOF
                                                                                                                                                      w-^
                                                                                                                          ^ -f.                       § c; b                       k)
                                                                                                   §                                                  o-   -0
                                                                                                                                                      SC Ml Q &
                                                                                                                                                                M
                                                                                                                                                                                   t
                                                                                                                                                                                       :?
                                                                                                                                                                L;
                                                                                                                                                                9
                                                                                                                                                                     fI        j
                                                                                                                                                                                       2i
                                                                                                                         htt l                         ^3 fcfi i
                                                                                                                 , ^ ^ 'J x! —
                                                                                                                        ^ a f c^                      '' P t o ^
                                                                                                           \A                 1^                      :'^i^ p
                                                                                      ; i
                                                                                                           la.
                                                                                                           V) (X-
                                                                                                                                          oi g
                                                                                                                                          r:jl _C^
                                                                                                                                                      I         r g I
                                                                                                                          w               oil <X /O        ^
                                                                                                                                                           O    Y    I
                                                                                                                                                      P         \ ^ ^
                                                                                                           1^6 _                     c^
                                                                                                                                                           M '5>
                                                                                                           ^ V* 3
                                                                                      W
                                                                                                           iri s                                                y          d
                                                      1^1 b^                                               '/i                                        ^ ^ ^ - S)
                                                                                                                                                      <i; c^
Case 1:20-cv-11368-FDS Document 1 Filed 07/20/20 Page 2 of 2
